Citation Nr: 1244085	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for brain damage, to include as secondary to asbestos exposure and being kicked in the head.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety, depression, and bipolar disorder, to include posttraumatic stress disorder and paranoid schizophrenia.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for anxiety.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bipolar disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976 and December 1978 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for breathing problems/damage to lungs, brain damage, and posttraumatic stress disorder (PTSD).  In September 2006, he submitted a notice of disagreement and subsequently perfected his appeal in May 2007.

In May 2007, the Veteran presented sworn testimony during a hearing before a Decision Review Officer at the Phoenix RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

While the Veteran had requested Board hearing in his May 2007 VA Form 9, he withdrew this request in a subsequent communication received in September 2007.  Accordingly, the Veteran's Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

Additionally, as noted in the Board's previous remand, the Veteran withdrew his appeal of the denial of service connection for breathing problems in May 2007.  As such, the issue is no longer on appeal and will not be addressed further.

In September 2010, the Board expanded the Veteran's appeal under Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include the issues of whether new and material evidence had been received to reopen the previously denied claims for service connection for anxiety, depression, and bipolar disorder.  The Board then remanded all of the Veteran's claims to the Appeals Management Center (AMC) for further evidentiary development, including providing additional notice under Kent v. Nicholson, 20 Vet. App. 1 (2006), obtaining outstanding treatment records from the Spokane and Seattle VA Medical Centers (VAMCs), and attempting to obtain private treatment records from Desert Vista.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was provided Kent-compliant notice in a December 2011 letter.  The AMC also attempted to obtain outstanding treatment records from the Seattle and Spokane VAMCs, but was informed in December 2010 and April 2011 that no such records were available.  The AMC informed the Veteran of this in a May 2011 letter.  The AMC also attempted to obtain a signed release of information from the Veteran for treatment records from Desert Vista in December 2010.  The Veteran did not provide a release.  Additionally, an April 2011 Report of Contact notes that the Veteran reported that no treatment records were available from Desert Vista.  Accordingly, all remand instructions issued by the Board have been complied with.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claims on appeal.   

A review of the Veteran's Social Security Administration records indicates his reports of having been treated at "six or seven" VA facilities, including the VAMC in Dallas, Texas, in the early 1980s.  See private treatment record, August 1984  However, it appears that the RO and AMC have only attempted to obtain records from the San Diego, Portland, Salt Lake City, Seattle, and Spokane VAMCs.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2012).  As such, the case must be remanded to obtain any outstanding VA psychiatric treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all VA facilities at which he has received psychiatric treatment at any time from his separation from service to the present.  Thereafter, attempt to obtain and associate with the claims file any outstanding VA psychiatric treatment records from the Dallas VAMC, particularly from the early 1980s, and any other VA facilities identified by the Veteran. 

If the AMC is unable to secure any VA treatment records, it must notify the Veteran and his representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for brain damage and an acquired psychiatric disorder and petitions to reopen the previously denied claims for service connection for anxiety, depression, and bipolar disorder should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court (Court).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


